DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 2019/0021035).
Regarding claim 1, Ishikawa discloses an information processing apparatus for transmitting data to an external apparatus via a plurality of different communication interfaces, the information processing apparatus comprising: 
at least one memory that stores a set of instructions (see Figs 2 and 3 and paras 37-38, DRAM 202 and HDD 205); and 
201): 
accepting a setting of a routing path, based on a user operation (see Figs. 9 and 10 and paras 35 and 48-52, a routing path can be set by a user by setting an IP address, subnet mask, and default gateway), and 
restricting a routing path indicating a default route from being set through the accepting (see paras 51-52, 74, and 80, main line settings and sub line settings can be set by a user but if the settings match the sub line settings then the subline settings will be restricted/limited or disabled).
Regarding claims 2 and 12, Ishikawa discloses a non-transitory computer-readable storage medium storing a computer- executable program for causing a computer to execute a method of controlling an information processing apparatus for transmitting data to an external apparatus via a plurality of different communication interfaces (para 116) and a method of controlling an information processing apparatus for transmitting data to an external apparatus via a plurality of different communication interfaces, the method comprising: 
accepting a setting of a routing path, based on a user operation via a first screen (see Figs. 9 and 10 and paras 35 and 48-52, a routing path can be set by a user by setting an IP address, subnet mask, and default gateway); and 
restricting a routing path indicating a default route from being set based on the user operation via the first screen (see paras 51-52, 74, and 80, main line settings and sub line settings can be set by a user but if the settings match the sub line settings then the subline settings will be restricted/limited or disabled).
Regarding claim 3, Ishikawa further discloses accepting a setting of a default gateway as network settings, based on a user operation via a second screen that is different from the first screen (see Fig. 9 and para 51, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway).  
4, Ishikawa further discloses registering a routing path in a routing table, based on the setting of the default - 28 -10198251US01 gateway accepted via the second screen and the setting accepted via the first screen (see Figs. 9 and 10 and paras 51-52, main line settings and sub line settings can be set by a user via a first and second screen, the settings are stored in HDD 205, analogous to a setting table which is well known in the art).  
Regarding claim 5, Ishikawa further discloses accepting a setting of an Internet Protocol address and a setting of a subnet mask in addition to the setting of the default gateway via the second screen, as the network settings for a first communication interface among the plurality of different communication interfaces (see Fig. 9 and para 51, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway).  
Regarding claim 6, Ishikawa further discloses wherein in a case where a setting with which the network settings are made using a Dynamic Host Configuration Protocol is accepted via the second screen, a gateway address distributed from a Dynamic Host Configuration Protocol server on a network is set as the setting of the default gateway for the first communication interface (see Figs. 9 and 10 and paras 51-52, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway using DHCP).  
Regarding claim 7, Ishikawa further discloses determining whether the routing path input via the first screen indicates the default route (see paras 74-80, a user can set a mainline setting, such as an IP address, subnet mask, and default gateway), 
performing control, upon condition that the determining determines that the routing path input via the first screen indicates the default route, that prohibits acceptance of additional registration of the routing path, to restrict the routing path indicating the default route from being set (see Fig. 21 and paras 51-52, 74, 80, 99, and 101, main line settings and sub line settings can be set by a user but if the settings match the sub line settings then the subline settings will be restricted/limited or disabled).  
8, Ishikawa further discloses wherein in the restricting, a predetermined destination is restricted from being set based on input via the first screen (see Fig. 21 and paras 74, 80, 99, and 101, main line settings and sub line settings can be set by a user but if the settings match the sub line settings then the subline settings will be restricted/limited or disabled).  
Regarding claim 9, Ishikawa further discloses wherein the predetermined destination is 0.0.0.0 (see paras 67 and 73, the network setting module 303 determines a disabled address 0.0.0.0).  
Regarding claim 10, Ishikawa further discloses providing a user with a predetermined notification upon condition that the routing path is restricted from being set (see Fig. 21 and paras 74, 80, 99, and 101, main line settings and sub line settings can be set by a user but if the settings match the sub line settings then the subline settings will be restricted/limited or disabled).  
Regarding claim 11, Ishikawa further discloses in response to accepting a user operation for registering the routing path after accepting of input of a destination, a subnet length, and a gateway address via the first screen, registering the input destination, subnet length, and gateway address in a storage area indicating a user-defined routing path (see paras 38 and 51, a routing path can be set by a user by setting an IP address, subnet mask, and default gateway).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. To further show the state of the art, please refer to the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677